Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant should note that the art unit and supervisor for the examiner and this application have changed. The new supervisor information is included at the end of this Office Action.
	

Response to Amendment
The submission entered March 28, 2022 in response to an Office Action mailed October 1, 2021 is acknowledged.
Claims 1-8, 10-12 and 19 are pending.  Claim(s) 9, 13-18 is/are cancelled.  Claim(s) 1, 2, 4 and 10-12 is/are currently amended. Claim(s) 19  is/are newly presented.

Response to Arguments
Regarding the term "telescopable", a search of the prior art has shown that the term would have an ordinary and customary meaning. For example, USPN 2720326 uses the term to describe the relationship between boom members [see Col. 3:25-38]. Therefore, the term is not considered to render the claim indefinite.
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Oury et al. fails to teach a serpentine conveying belt. However, Col. 5:55-58 states "(a) single endless belt is trained over the pulleys of all three boom sections", which would imply that the belt is serpentine. Therefore, Oury et al. is considered to disclose a serpentine conveying belt.
Regarding Oury et al. teaching a movable track, the belt extends and retracts on an adjustable pulley 180, which is considered to be a “movable track”. The belt is trained around the pulley, and the pulley is adjustable; therefore, surface of the pulley is a track that is movable.
Applicant argues Oury et al. fails to teach "said serpentine belt is mounted on a retracting sliding roller system for compacted belt storage". This language is newly added language that is shown below to be disclosed by Weatherford.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Applicant argues Oury et al. fails to teach "a foldable serpentine belt capable of being folded and stored on rollers on a track" and that the belt of Oury "cannot be detensioned and folded on rollers for storage". Specifically, the claims do not recite the belt is folded and stored on rollers on a track nor do the claims recite the belt is detensioned and folded. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that applicant's specification makes a single mention of the belt being folded, in the last paragraph of page 15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the automatic tensioning means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant states "the complained of claimed features are both specifically shown in the drawings", however, applicant has not pointed to which figures specifically show the claimed features. 37 CFR 1.83(a) requires claimed features to be shown in the drawings, even if the feature is shown by a graphical drawing symbol or labeled representation. 

Specification
The instruction to amend the specification is improper. 37 CFR 1.121(b) states "(a)mendments to the specification…must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section".

Claim Objections
At claim 1, line 9, "moveably" should be replaced with -- moveable --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, at line 7, the recitation "said system operated by a PTO function" renders the claim indefinite because the language is unclear as to which system is being referred. The claim recites "A portable conveying system" and "a retracting sliding roller system", so the claim language is unclear as to which system is operated by a PTO function. 
Regarding Claim(s) 5, the recitation of "approximately 19,500 to approximately 23,000 gvw" renders the claim indefinite because the recitation fails to provide units to quantify the claimed values.
Claims 2, 3, 5-8 are considered indefinite because the claims recite "The system of claim 1", however, claim 1 recites two systems: "A portable conveying system" and "a retracting sliding roller system". Therefore, the language is unclear as two which system is being referred. 
Claim 4 recites "The system of claim 3", however, as noted above, the recitation of "system" in claim 3 is unclear; therefore, the recitation of "system" in claim 4 is also unclear.
Claim 11 is considered indefinite because the claim recites "The portable material conveying system of claim 4", however, claim 4 recites a generic "system", rather than the specific "portable material conveying system". 
Claims 2-8, 11, 19 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury et al (US 4,624,357) in view of Weatherford (USPN 3596785) and Bacon-Maldonado (US 2019/0256297, having an effective filing date of 2/16/18).
Regarding Claim(s) 1, Oury et al. teaches a portable conveying system which can be mounted on a pickup truck rolling chassis with inherent engine and transmission components for conveying material to a desired site comprising a hydraulically operated (by hydraulic cylinders 30, also implied at [Col. 5:35, "hydraulic wires"], [Col. 5:46, "hydraulic motors"]) telescopable conveying unit (12) of a plurality of individual telescoping sections (134, 136, 138) nesting in each other (shown in Figure 2) or extending out from each other when telescoping (shown in Figures 1 and 3) and an internal extendable and retractable serpentine conveying belt (14) [Col. 2:50-51. Col. 5:55-58], and wherein said individual telescoping sections are moveable relative to each other (evidenced by the position of the sections relative to each other in Figures 1-3). Col. 2:50-51 states "the extensible concrete placing conveyor belt 14", therefore, the conveying belt is extendable and retractable. Col. 5:55-58 states "(a) single endless belt is trained over the pulleys of all three boom sections", which would imply that the belt is serpentine. Oury fails to teach said serpentine belt is mounted on a retracting sliding roller system for compacted belt storage and said system operated by a PTO function of the pickup truck chassis engine, and automatic tensioning means. Weatherford teaches a portable conveying system having telescoping sections (Figure 2 shows the sections in an extended position) and a belt (1). The belt is serpentine (the belt is trained around rollers (wheels or sprockets 2, 3, 4, 5, 6)) and the belt is mounted on a retracting sliding roller system for compacted belt storage. The rollers (3) are mounted on a platform (11), which is supported by cylinders (14) which move up and down on guide rails (15). A cylinder (36) acts on the platform through a chain (39) and piston (40); therefore, the rollers (3) and platform (11) are considered a retracting sliding roller system for compacted belt storage and the cylinder (36), chain (39) and piston (40) are considered an automatic tensioning means. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a retracting sliding roller system and automatic tensioning means to take up slack in the belt as taught by Weatherford. Bacon-Maldonado et al. discloses a vehicle mounted conveyor system mounted on a class 6 medium-duty truck chassis that does not require a CDL to operate [Para. 6-8]. The conveyor system is operated by a PTO function [Para 56]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to utilize a PTO function to operate the system as it would be more convenient and save weight as compared to a separate engine dedicated to operating the system.
Regarding Claim(s) 2, Oury discloses the conveying belt extends and retracts on a moveable track and operates within said telescoping section to convey material to a desired site. The belt extends and retracts on an adjustable pulley 180, which is considered to be a “movable track”. The belt is trained around the pulley, and the pulley is adjustable; therefore, surface of the pulley is a track that is movable.
Regarding Claim(s) 3, Oury shows that the telescoping sections are elevatable (by cylinders 30) and can be rotated 360° (by turntable 28).
Regarding Claim(s) 5, since the apparatus of Oury as modified would be mounted on a medium duty truck chassis having a GVRW of less than 26,000 pounds, it would have been a mere design expediency to have configured the system so as to be of approximately 19,500 to approximately 23,000 gvw.
Regarding Claim(s) 6, Oury fails to disclose a particular extended distance, however, it would have been a mere design expediency to have constructed the telescoping sections to reach a distance of approximately 90 feet to approximately 100 feet when fully extended, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range involves only routine skill in the art.
Regarding Claim(s) 7, Oury further discloses a removable hopper means (18) for loading material to be conveyed.
Regarding Claim(s) 8, the use of a diesel engine for the truck chassis would have been an obvious design choice (the only practical choices are gas or diesel), especially since Oury discloses a diesel auxiliary engine to power the conveyor system.
Regarding Claim(s) 19, Oury et al. teaches the portable conveying system is separately transferable to be mounted on a rolling chassis. The system of Oury et al. is mounted to the chassis of the vehicle by a pedestal (40) and bolts (44) and the system can be removed from the chassis [Col. 1:53-57]; therefore, the portable conveying system is separately transferable to be mounted on a rolling chassis.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury et al. in view of Weatherford and Bacon-Maldonado, as applied to claim 1 above, and further in view of Granryd (USPN 4168008).
Regarding Claim(s) 4, The recitation "can convey approximately 150 yards of material per hour" is considered to be a recitation of the manner in which the apparatus is intended to be operated, which is not considered to bear on the patentability of the apparatus. See MPEP 2114. Oury et al. teaches the limitations described above, yet fails to teach the telescoping sections are triangular in shape, the conveying belt weighs approximately 190 lbs and the telescoping sections weight approximately 3000 lbs. Granryd teaches a telescoping boom (15) having sections (32, 33, 34), and discloses the telescoping sections can have different shapes (Figures 12 and 13 show triangular cross-sections). A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the shape of the telescoping sections as design expediency. A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a weight of an element as it would have been a mere design expediency, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.
Regarding Claim(s) 11, Oury et al. teaches the limitations described above, yet fails to teach the claimed weights. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a weight of the section as it would have been a mere design expediency, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.
Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oury et al.
Regarding Claim(s) 10, Oury et al. teaches a portable material conveying system and apparatus comprising a conveying means of telescopable sections (134, 136, 138) nesting in each other or extending out from each other when telescoping, and an internal extendable and retractable serpentine conveying belt (14) situated within said telescopic unit. The recitation "able to convey approximately 150 yards of material per hour" is considered to be a recitation of the manner in which the apparatus is intended to be operated, which is not considered to bear on the patentability of the apparatus. See MPEP 2114. Oury et al. fails to teach the extendable and retractable telescoping sections collectively weigh approximately 3000 lbs. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a weight of the section as it would have been a mere design expediency, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.
Regarding Claim(s) 12, Oury et al. teaches the limitations described above, yet fails to teach the claimed weights. However, However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a weight of the section as it would have been a mere design expediency, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, a single value) involves only routine skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653